UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 6, 2013 Date of Report (Date of earliest event reported) GTJ REIT, INC. (Exact name of registrant as specified in its Charter) Maryland 20-5188065 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 60 Hempstead Avenue West Hempstead, New York (Address of principal executive offices) (Zip Code) (516) 693-5500 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On June 6, 2013, GTJ REIT, Inc. (the “Company”) held its annual meeting of stockholders.The Company’s stockholders elected the following Class I directors to serve a three-year term on the Company’s Board of Directors by the following vote: Election of Directors Votes For Votes Withheld Joseph F. Barone Douglas A. Cooper Harvey I. Schneider SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 10, 2013 GTJ REIT, INC. By:/s/ Paul Cooper Paul Cooper Chief Executive Officer
